IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 277 MAL 2021
                                               :
                      Respondent               :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
               v.                              :
                                               :
                                               :
WILLIAM CHAPIN,                                :
                                               :
                      Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,                  : No. 282 MAL 2021
                                               :
                      Respondent               :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
               v.                              :
                                               :
                                               :
ANTHONY JAMES,                                 :
                                               :
                      Petitioner               :


                                        ORDER



PER CURIAM

        AND NOW, this 9th day of September, 2022, the Petitions for Allowance of Appeal

are DENIED. Further, the Applications for Relief to file Amicus Briefs are DENIED as

moot.